—Appeal by the employer and insurance carrier from the State Industrial Board’s decision and award of death benefits made consequent upon the death of an employee. The award was made for the benefit of a minor child as an acknowledged illegitimate, posthumous, dependent child of the decedent. Concededly the child was born out of lawful wedlock. The findings of decedent’s *802paternity, his acknowledgement thereof and the fact of dependency are amply supported by evidence. We think that the statutory specification of an "acknowledged illegitimate child dependent upon the deceased” (Workmen’s Compensation Law, § 2, subd. 11) includes such a child born posthumously. Decision and award affirmed, with costs to the State Industrial Board. All concur. [See post, p. 912.]